PER CURIAM.
Theodore Lowe appeals from a an order granting Terri Ann Lowe’s third motion for contempt and other relief and ordering him to procure a life insurance policy to secure payment of alimony within 30 days. He argues that the trial court erred when it ordered him to procure the life insurance policy. We agree and reverse.
The trial court erred when it ordered Theodore Lowe to obtain life insurance to secure his alimony payments, where Terri Ann Lowe failed to raise the issue of Theodore Lowe’s failure to obtain security on the alimony payments in her motion for contempt and at the hearing. See Williamitis v. Williamitis, 741 So.2d 1176, 1177 (Fla. 2d DCA 1999) (A trial judge is without authority to require a husband to obtain life insurance to secure child support payments, when no such relief was sought by the wife nor litigated in the proceedings). See also Keitel v. Keitel, 724 So.2d 1255, 1257 (Fla. 4th DCA 1999); Wallace v. Wallace, 605 So.2d 504, 505 (Fla. 4th DCA 1992) (error for trial court to award relief not requested in the pleadings nor supported by the evidence adduced at the hearing). Accordingly, the order is reversed to the extent that it requires Theodore Lowe to procure a life insurance policy.
REVERSED.
GUNTHER, KLEIN and HAZOURI, JJ., concur.